EXECUTION COPY

$275,000,000

TransDigm Inc.

7¾%  Senior Subordinated Notes due 2014

PURCHASE AGREEMENT

June 20, 2006

BANC OF AMERICA SECURITIES LLC (“Banc of America”)
CREDIT SUISSE SECURITIES (USA) LLC (“Credit Suisse”)
   As representatives of the several initial purchasers

c/o Banc of America Securities LLC
Nine West 57th Street
New York, N.Y. 10019

and

c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue,
New York, N.Y. 10010-3629

Dear Sirs:

1. TransDigm Inc., a Delaware corporation (the “Company”), proposes, subject to
the terms and conditions stated herein, to issue and sell to the several initial
purchasers named in Schedule A hereto (collectively, the “Purchasers”)
U.S.$275,000,000 principal amount of its 7¾%  Senior Subordinated Notes due 2014
(the “Offered Securities”) to be issued under an indenture (the “Indenture”) to
be entered into among the Company, TransDigm Group Incorporated (“TD Group”),
the subsidiaries of the Company to be named therein (TD Group and such
subsidiaries being referred to herein collectively as the “Guarantors”) and The
Bank of New York, as trustee (the “Trustee”). The United States Securities Act
of 1933, as amended, is herein referred to as the “Securities Act.”

The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement to be entered into on the Closing Date (as defined
herein) among the Company, the Guarantors and Banc of America and Credit Suisse,
as representatives of the several Purchasers (the “Registration Rights
Agreement”), pursuant to which, and subject to the terms and conditions set
forth therein, the Company shall agree to file a registration statement with the
Securities and Exchange Commission (the “Commission”) registering the resale of
the Offered Securities under the Securities Act.

Simultaneously with the purchase, sale and delivery of the Offered Securities,
the Company or TD Group, as applicable, will (i) accept for purchase and
purchase all of the issued and outstanding 83¤8% Senior Subordinated Notes due
2011 of the Company (the “83¤8% Senior Subordinated Notes”) and accept all
consents delivered in connection therewith with respect to the amendments to the
indenture governing such notes to eliminate the restrictive covenants and
certain event of default provisions contained therein, in each case that have
been validly tendered or delivered, as the case may be, and not withdrawn upon
the Closing Date (the offer to purchase the 83¤8% Senior Subordinated Notes,
together with the consent solicitation being referred to collectively herein as
the “Tender Offer”), (ii) repay in full any and all amounts borrowed

 


--------------------------------------------------------------------------------




 

pursuant to the terms of the amended and restated credit agreement (the “Credit
Agreement”), dated as of April 1, 2004, as amended as of November 10, 2005,
among the Company, TransDigm Holding Company, the lenders thereto and Credit
Suisse, as administrative agent and as collateral agent, (iii) enter into a new
credit agreement (the “New Credit Agreement”) among the Company, TD Group, each
subsidiary of the Company from time to time party thereto, the lenders party
thereto and Credit Suisse as administrative agent and collateral agent, whereby
the lenders party thereto agree to extend credit in the form of term loans in an
aggregate principal amount not in excess of $650,000,000 and revolving loans,
swingline loans and letters of credit in an aggregate principal amount at any
time outstanding not in excess of $150,000,000 and (iv) pay a dividend to
TransDigm Holding Company, which in turn will pay a dividend to TD Group, which
in turn will use all such proceeds to repay in full any and all amounts borrowed
by it pursuant to the terms of that certain Loan Agreement, dated as of
November 10, 2005, by and among TD Group, Banc of America Bridge LLC, as
administrative agent, and the lenders and other agents named therein.

The Company and the Guarantors hereby agree with the Purchasers as follows:

2. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors, jointly and severally, represent and warrant to, and agree
with, the Purchasers that:

(a)  A preliminary offering circular (the “Preliminary Offering Circular”)
relating to the Offered Securities to be offered by the Purchasers and a final
offering circular (the “Final Offering Circular”) disclosing the offering price
and other final terms of the Offered Securities and dated as of the date of this
Agreement (even if finalized and issued subsequent to the date of this
Agreement) have been or will be prepared by the Company. “General Disclosure
Package” means the Preliminary Offering Circular, together with any Issuer Free
Writing Communication (as hereinafter defined) existing at the Applicable Time
(as hereinafter defined) and the information which is intended for general
distribution to prospective investors, as evidenced by its being specified in
Schedule B to this Agreement (including the term sheet listing the final terms
of the Offered Securities and their offering, included in Schedule C to this
Agreement, which is referred to as the “Terms Communication”). “Applicable Time”
means 5:45 p.m. (New York City time) on the date of this Agreement. As of the
date of this Agreement, the Final Offering Circular does not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. At the Applicable Time, neither (i) the
General Disclosure Package, nor (ii) any individual Supplemental Marketing
Material (as hereinafter defined), when considered together with the General
Disclosure Package, included any untrue statement of a material fact or omitted
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
preceding two sentences do not apply to statements in or omissions from the
Preliminary Offering Circular, the Final Offering Circular, the General
Disclosure Package or any Supplemental Marketing Material based upon written
information furnished to the Company by any Purchaser through Banc of America
specifically for use therein, it being understood and agreed that the only such
information is that described as such in Section 8(b) hereof.

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Offered Securities and is made by means
other than the Preliminary Offering Circular or the Final Offering Circular.
“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records. “Supplemental Marketing Material”
means any Issuer Free Writing Communication other than any Issuer Free Writing
Communication specified in Schedule B to this Agreement.

 

2


--------------------------------------------------------------------------------




 

(b)  Each of the Company and TD Group has been duly incorporated and is an
existing corporation in good standing under the laws of the State of Delaware,
with power and authority (corporate and other) to own its properties and conduct
its business as described in the General Disclosure Package; and the Company is
duly qualified to do business as a foreign corporation in good standing in all
other jurisdictions in which its ownership or lease of property or the conduct
of its business requires such qualification, except where the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), business, properties or results of operations of the
Company and its subsidiaries, taken as a whole (“Material Adverse Effect”).

(c)  Each subsidiary of the Company has been duly incorporated and is an
existing corporation in good standing under the laws of the jurisdiction of its
incorporation, with power and authority (corporate and other) to own its
properties and conduct its business as described in the General Disclosure
Package; and each subsidiary of the Company is duly qualified to do business as
a foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; all of the issued and outstanding capital stock of each
subsidiary of the Company has been duly authorized and validly issued and is
fully paid and nonassessable; and the capital stock of each subsidiary owned by
the Company, directly or through subsidiaries, is owned free from liens,
encumbrances and defects, except for liens, encumbrances or defects on the
capital stock of the subsidiaries (direct and indirect) of the Company granted
in favor of the lenders under or related to the Credit Agreement or granted in
favor of the lenders under or related to the New Credit Agreement.

(d)  The Indenture has been duly authorized; the Offered Securities have been
duly authorized; and when the Offered Securities are delivered and paid for
pursuant to this letter agreement (this “Agreement”) on the Closing Date (as
defined below), the Indenture will have been duly executed and delivered, such
Offered Securities will have been duly executed, authenticated, issued and
delivered, will be consistent in all material respects with the information in
the General Disclosure Package and will conform in all material respects to the
description thereof contained in the Final Offering Circular and the Indenture,
and such Offered Securities will constitute valid and legally binding
obligations of the Company, enforceable in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

(e) Except as disclosed in the General Disclosure Package, there are no
contracts, agreements or understandings between the Company or the Guarantors,
on the one hand, and any person, on the other hand, that would give rise to a
valid claim against the Company or any Purchaser for a brokerage commission,
finder’s fee or other like payment.

(f)  No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required for the consummation by the
Company or the Guarantors of the transactions contemplated by this Agreement, or
the Registration Rights Agreement, except for the order of the Commission
declaring effective the Exchange Offer Registration Statement or, if required,
the Shelf Registration Statement (each as defined in the Registration Rights
Agreement).

(g)  The execution, delivery and performance of the Indenture and this Agreement
by the Company and the Guarantors, the consummation by the Company and the
Guarantors of the transactions herein contemplated and transactions contemplated
by the Registration Rights Agreement, and the issuance and sale of the Offered
Securities and compliance with the terms and provisions thereof will not result
in a breach or violation of any of the terms and provisions of, or constitute a
default under, (1) any statute or any rule, regulation or order of any
governmental agency

 

3


--------------------------------------------------------------------------------




 

or body or any court, domestic or foreign, having jurisdiction over the Company,
TD Group or any subsidiary of TD Group or any of their properties, (2) assuming
that the Financing Transaction (as defined in the Preliminary Offering Circular)
has been consummated, any agreement or instrument to which the Company, TD Group
or any such subsidiary is a party or by which the Company, TD Group or any such
subsidiary is bound or to which any of the properties of the Company, TD Group
or any such subsidiary is subject or (3) the charter or by-laws of the Company,
TD Group or any such subsidiary, except in the case of clauses (1) and (2), for
breaches, violations and defaults that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and the
Company has full power and authority to authorize, issue and sell the Offered
Securities as contemplated by this Agreement.

(h)  This Agreement has been duly authorized, executed and delivered by the
Company and the Guarantors.

(i) The Registration Rights Agreement has been duly authorized by the Company
and the Guarantors and, upon its execution and delivery by the Company and the
Guarantors, will be duly executed and delivered by the Company and the
Guarantors and enforceable against the Company and the Guarantors in accordance
with its terms, except that (1) the enforcement thereof may be subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles and (2) any rights to indemnity or contribution
thereunder may be limited by federal and state securities laws and public policy
considerations.

(j)  Except as disclosed in the General Disclosure Package, the Company, TD
Group and its subsidiaries have good and marketable title to all material real
properties and all other material properties and material assets owned by them,
in each case, and except as disclosed in the General Disclosure Package, free
from liens, encumbrances and defects that would materially affect the value
thereof or materially interfere with the use made or to be made thereof by them;
and except as disclosed in the General Disclosure Package, the Company, TD Group
and their subsidiaries hold any material leased real or personal property under
valid and enforceable leases with no exceptions that would materially interfere
with the use made or to be made thereof by them.

(k)  The Company, TD Group and their subsidiaries possess adequate certificates,
authorities or permits issued by appropriate governmental agencies or bodies
necessary to conduct the business now operated by them and have not received any
written notice of proceedings relating to the revocation or modification of any
such certificate, authority or permit that, if determined adversely to the
Company or any of its subsidiaries, would individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

(l)  No labor dispute with the employees of the Company, TD Group or any
subsidiary thereof exists or, to the knowledge of the Company, is imminent that
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(m)  The Company, TD Group and their subsidiaries own, possess (including by
license or other agreement) or can acquire on reasonable terms, adequate
trademarks, trade names and other rights to inventions, know-how, patents,
copyrights, confidential information and other intellectual property
(collectively, “Intellectual Property Rights”) necessary to conduct the business
now operated by them, or presently employed by them, and have not received any
written notice of infringement of or conflict with asserted rights of others
with respect to any Intellectual Property Rights that, if determined adversely
to the Company, TD Group or any of their subsidiaries, would individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

4


--------------------------------------------------------------------------------




 

(n)  Except as disclosed in the General Disclosure Package, neither the Company,
nor TD Group, nor any of their subsidiaries (i) is in violation of any statute,
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), (ii) owns or operates any real property
contaminated with any substance that is subject to any Environmental Laws,
(iii) is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or (iv) is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and to the Company’s knowledge, there are no pending
investigations which could reasonably be expected to lead to such a claim.

(o)  Except as disclosed in the General Disclosure Package, there are no pending
actions, suits or proceedings against or affecting the Company, TD Group, any of
their subsidiaries or any of their respective properties that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or would materially and adversely affect the ability of the
Company to perform its obligations under the Indenture, this Agreement or the
Registration Rights Agreement, or which are otherwise material in the context of
the sale of the Offered Securities; to the Company’s knowledge, no such actions,
suits or proceedings are threatened against the Company, TD Group any of their
subsidiaries or any of their respective properties.

(p)  The financial statements included in the General Disclosure Package present
fairly in all material respects the financial position of TD Group (or, if
applicable, TransDigm Holding Company) and its consolidated subsidiaries as of
the dates shown and their results of operations and cash flows for the periods
shown, and, except as otherwise disclosed in the General Disclosure Package,
such financial statements have been prepared in conformity with generally
accepted accounting principles in the United States (“GAAP”) applied on a
consistent basis.

(q)  Except as disclosed in the General Disclosure Package, since the date of
the latest audited financial statements included in the General Disclosure
Package there has been no material adverse change, nor any development or event
involving a prospective material adverse change, in the condition (financial or
other), business, properties or results of operations of TD Group and its
subsidiaries taken as a whole, and, except as disclosed in or contemplated by
the General Disclosure Package, there has been no dividend or distribution of
any kind declared, paid or made by TD Group on any class of its capital stock.

(r) TD Group is subject to the reporting requirements of either Section 13 or
Section 15(d) of the Securities Exchange Act of 1934, as amended ( the “Exchange
Act”), and files reports with the Commission on the Electronic Data Gathering,
Analysis, and Retrieval (EDGAR) system.

(s) Neither the Company nor TD Group is an open-end investment company, unit
investment trust or face-amount certificate company that is or is required to be
registered under Section 8 of the United States Investment Company Act of 1940,
as amended (the “Investment Company Act”); and neither the Company nor TD Group
is and, after giving effect to the offering and sale of the Offered Securities
and the application of the proceeds thereof as described in the General
Disclosure Package, neither the Company nor TD Group will be an “investment
company” as defined in the Investment Company Act.

(t)  TD Group maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15 (e) under the Exchange Act) that comply in all material
respects with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that material information relating to TD
Group and its subsidiaries is made known to TD Group’s principal executive
officer and principal financial officer by others within those entities.

 

5


--------------------------------------------------------------------------------




 

(u)  No securities of the same class (within the meaning of
Rule 144A(d)(3) under the Securities Act) as the Offered Securities are listed
on any national securities exchange registered under Section 6 of the Exchange
Act or quoted in a U.S. automated inter-dealer quotation system.

(v)  The offer and sale of the Offered Securities in the manner contemplated by
this Agreement will be exempt from the registration requirements of the
Securities Act by reason of Section 4(2) thereof, Regulation D thereunder and
Regulation S thereunder; and it is not necessary to qualify an indenture in
respect of the Offered Securities under the United States Trust Indenture Act of
1939, as amended (the “Trust Indenture Act”).

(w)  Except in connection with the consummation of the transactions contemplated
by this Agreement, neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf (i) has, within the six-month period prior
to the date hereof, offered or sold in the United States or to any U.S. person
(as such terms are defined in Regulation S under the Securities Act (“Regulation
S”)) the Offered Securities or any security of the same class or series as the
Offered Securities or (ii) has offered or will offer or sell the Offered
Securities (A) in the United States by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) under the Securities
Act or (B) with respect to any such securities sold in reliance on Rule 903 of
Regulation S, by means of any directed selling efforts within the meaning of
Rule 902(c) of Regulation S. The Company, its affiliates and any person acting
on its or their behalf have complied in all material respects and will comply in
all material respects with the offering restriction requirements of Regulation
S. The Company has not entered into and will not enter into any contractual
arrangement with respect to the distribution of the Offered Securities, except
for this Agreement. Notwithstanding anything contained herein to the contrary,
neither the Company nor any Guarantor makes any representation or warranty
pursuant to this clause (v) with respect to any actions taken by the Purchasers
in connection with the transactions contemplated by this Agreement.

3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, on the Closing Date, the Company agrees to sell to
the several Purchasers, and each such Purchaser agrees, severally and not
jointly, to purchase from the Company, at a purchase price of 98% of the
principal amount thereof, plus accrued interest from June 23, 2006 to the
Closing Date, the principal amount of Offered Securities set forth opposite the
name of such Purchaser in Schedule A hereto.

The Company will deliver against payment of the purchase price the Offered
Securities in the form of one or more permanent global certificates in
definitive form (the “Global Securities”) deposited with the Trustee as
custodian for The Depository Trust Company (“DTC”) and registered in the name of
Cede & Co., as nominee for DTC. Interests in any permanent Global Securities
will be held only in book-entry form through DTC, except in the limited
circumstances described in the Final Offering Circular. Payment for the Offered
Securities shall be made by the Purchasers in Federal (same day) funds by wire
transfer to an account specified by the Company in writing to Banc of America,
with such payment being made on June 23, 2006, or at such other time not later
than seven full business days thereafter as Banc of America and the Company
determine, such time being herein referred to as the “Closing Date”, against
delivery to the Trustee as custodian for DTC of the Global Securities
representing all of the Offered Securities purchased pursuant to the terms
hereof. The Global Securities will be made available for checking at the office
of  Latham & Watkins LLP, New York, New York at least 24 hours prior to the
Closing Date.

4. Representations by Purchasers; Resale by Purchasers. (a)   Each Purchaser
severally represents and warrants to the Company that it is an “accredited
investor” within the meaning of Regulation D under the Securities Act.

(b) Each Purchaser severally acknowledges that the Offered Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or

 

6


--------------------------------------------------------------------------------




 

for the account or benefit of, U.S. persons except in accordance with Regulation
S or pursuant to an exemption from the registration requirements of the
Securities Act. Each Purchaser severally represents and agrees that it has
offered and sold the Offered Securities, and will offer and sell the Offered
Securities (i) as part of its distribution at any time and (ii) otherwise until
40 days after the later of the commencement of the offering and the Closing
Date, only in accordance with Rule 903 or Rule 144A under the Securities Act
(“Rule 144A”). Accordingly, neither such Purchaser nor its affiliates, nor any
persons acting on its or their behalf, have engaged or will engage in any
directed selling efforts with respect to the Offered Securities, and such
Purchaser, its affiliates and all persons acting on its or their behalf have
complied and will comply with the offering restriction requirements of
Regulation S. Each Purchaser severally agrees that, at or prior to confirmation
of sale of the Offered Securities, other than a sale pursuant to Rule 144A, such
Purchaser will have sent to each distributor, dealer or person receiving a
selling concession, fee or other remuneration that purchases the Offered
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the date of the commencement of the offering
and the closing date, except in either case in accordance with Regulation S (or
Rule 144A if available) under the Securities Act. Terms used above have the
meanings given to them by Regulation S.”

Terms used in this subsection (b) have the meanings given to them by Regulation
S.

(c)  Each Purchaser severally agrees that it and each of its affiliates has not
entered into and will not enter into any contractual arrangement with respect to
the distribution of the Offered Securities except for any such arrangements with
the other Purchaser or affiliates of the other Purchaser or with the prior
written consent of the Company.

(d)  Each Purchaser severally agrees that it and each of its affiliates will not
offer or sell the Offered Securities in the United States by means of any form
of general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act, including, but not limited to (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Each Purchaser severally agrees, with
respect to resales made in reliance on Rule 144A of any of the Offered
Securities, to deliver either with the confirmation of such resale or otherwise
prior to settlement of such resale a notice to the effect that the resale of
such Offered Securities has been made in reliance upon the exemption from the
registration requirements of the Securities Act provided by Rule 144A.

(e) Each of the Purchasers severally represents and agrees that (i) it has not
offered or sold and prior to the expiry of a period of six months from the
Closing Date, will not offer or sell any Offered Securities to persons in the
United Kingdom except to persons whose ordinary activities involve them in
acquiring, holding, managing or disposing of investments (as principal or agent)
for the purposes of their businesses or otherwise in circumstances which have
not resulted and will not result in an offer to the public in the United Kingdom
within the meaning of the Public Offers of Securities Regulations 1995; (ii) it
has only communicated or caused to be communicated and will only communicate or
cause to be communicated any invitation or inducement to engage in investment
activity (within the meaning of section 21 of the Financial Services and Markets
Act 2000 (the “FSMA”)) received by it in connection with the issue or sale of
any Offered Securities in circumstances in which section 21(1) of the FSMA does
not apply to the Company or any Guarantor;

 

7


--------------------------------------------------------------------------------




 

and (iii) it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Offered Securities
in, from or otherwise involving the United Kingdom

5. Certain Agreements of the Company and the Guarantors. The Company and, as
applicable, the Guarantors agree with the Purchasers that:

(a)  The Company will advise Banc of America promptly of any proposal to amend
or supplement the Preliminary Offering Circular or the Final Offering Circular
and will not effect such amendment or supplementation without Banc of America’s
consent, which consent shall not be unreasonably withheld or delayed. If, at any
time prior to the completion of the resale of the Offered Securities by the
Purchasers, there occurs an event or development as a result of which the
Preliminary Offering Circular, the Final Offering Circular, any document
included within the General Disclosure Package or any Supplemental Marketing
Material included or would include an untrue statement of a material fact or
omitted or would omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances prevailing at such time,
not misleading, or if it is necessary at any such time to amend or supplement
the Preliminary Offering Circular, the Final Offering Circular, any document
included within the General Disclosure Package or any Supplemental Marketing
Material, the Company promptly will notify Banc of America of such event and
promptly will prepare, at its own expense, an amendment or supplement which will
correct such statement or omission. Neither Banc of America’s consent to, nor
the Purchasers’ delivery to offerees or investors of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 7. This subsection does not apply to statements in or omissions from the
Preliminary Offering Circular, the Final Offering Circular, any document
included within the General Disclosure Package or any Supplemental Marketing
Material made in reliance upon and in conformity with written information
furnished to the Company by any Purchaser through Banc of America specifically
for use therein, it being understood and agreed that the only such information
is that described as such in Section 8(b) hereof.

(b)  The Company will furnish to Banc of America copies of the Preliminary
Offering Circular, each other document comprising a part of the General
Disclosure Package, the Final Offering Circular, all amendments and supplements
to such documents and each item of Supplemental Marketing Material, in each case
as soon as available and in such quantities as Banc of America may reasonably
request, and the Company will furnish to Banc of America on the date hereof
three copies of each of the foregoing documents, one of which in the case of the
Preliminary Offering Circular and the Final Offering Circular will include the
independent accountants’ reports manually signed by such independent
accountants. At any time when neither the Company nor  TD Group is subject to
Section 13 or 15(d) of the Exchange Act, the Company will promptly furnish or
cause to be furnished to Banc of America and, upon request of holders and
prospective purchasers of the Offered Securities, to such holders and
purchasers, copies of the information required to be delivered to holders and
prospective purchasers of the Offered Securities pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto) in
order to permit compliance with Rule 144A in connection with resales by such
holders of the Offered Securities. The Company will pay the expenses of printing
and distributing to the Purchasers all such documents.

(c)  The Company will use its commercially reasonable efforts to arrange for the
qualification of the Offered Securities for sale and the determination of their
eligibility for investment under the laws of such jurisdictions in the United
States and Canada as Banc of America may reasonably designate and will use its
commercially reasonable efforts to continue such qualifications in effect so
long as required for the resale of the Offered Securities by the Purchasers,
provided that the Company shall not be obligated to file any general consent to
service of process or to qualify as a foreign corporation or as a dealer in
securities in any jurisdiction in which it is not so

 

8


--------------------------------------------------------------------------------




 

qualified as of the date hereof or to subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise subject as of
the date hereof.

(d)  During the period of two years after the Closing Date, the Company will,
upon request, furnish to Banc of America and Credit Suisse and any holder of
Offered Securities a copy of the restrictions on transfer applicable to the
Offered Securities.

(e)  During the period of two years after the Closing Date, neither TD Group,
nor the Company nor the Guarantors will, and will permit any of their
subsidiaries to resell any of the Offered Securities that have been reacquired
by any of them.

(f)  During the period of two years after the Closing Date, neither the Company
nor any of the Guarantors will be or become, an open-end investment company,
unit investment trust or face-amount certificate company that is or is required
to be registered under Section 8 of the Investment Company Act.

(g)  The Company will pay all expenses incidental to the performance of its
obligations under this Agreement, the Indenture and the Registration Rights
Agreement, including (i) the fees and expenses of the Trustee and its
professional advisers; (ii) all expenses incurred by it in connection with the
execution, issuance, authentication, packaging and initial delivery of the
Offered Securities and, as applicable, the Exchange Securities (as defined in
the Registration Rights Agreement), the preparation and printing of this
Agreement, the Registration Rights Agreement, the Offered Securities, the
Indenture, the Preliminary Offering Circular, any other documents comprising any
part of the General Disclosure Package, the Final Offering Circular, all
amendments and supplements thereto, each item of Supplemental Marketing Material
and any other document relating to the issuance, offer, sale and delivery of the
Offered Securities and, as applicable, the Exchange Securities; (iii) the cost
of qualifying the Offered Securities for trading in The PortalSM Market
(“PORTAL”) and any reasonable expenses incidental thereto; (iv) the cost of any
advertising approved by the Company in connection with the issue of the Offered
Securities; (v) for any expenses (including fees and disbursements of counsel)
incurred by the Company in connection with the qualification of the Offered
Securities or the Exchange Securities for sale under the laws of such states in
the United States and Canada as Banc of America may reasonably designate
(subject to the other terms set forth in this Agreement) and the printing of
memoranda relating thereto; (vi) any fees charged by investment rating agencies
for the rating of the Securities or the Exchange Securities; and (vii) any
expenses incurred in distributing to the Purchasers the Preliminary Offering
Circular, any other documents comprising any part of the General Disclosure
Package, the Final Offering Circular (including any amendments and supplements
thereto) and any Supplemental Marketing Material. The Company will also pay or
reimburse the Purchasers (to the extent incurred by them) for all reasonable
travel expenses of the Purchasers and the Company’s officers and employees and
any other reasonable expenses of the Purchasers and the Company incurred in
connection with attending or hosting meetings with prospective purchasers of the
Offered Securities.

(h)  In connection with the offering, until Banc of America shall have notified
the Company of the completion of the resale of the Offered Securities, none of
TD Group, the Company or any of its subsidiaries has or will, either alone or
with one or more other persons, bid for or purchase for any account in which TD
Group, the Company or any of its subsidiaries has a beneficial interest any
Offered Securities or attempt to induce any person to purchase any Offered
Securities; and neither TD Group, the Company nor any of its subsidiaries will
make bids or purchases for the purpose of creating actual, or apparent, active
trading in, or of raising the price of, the Offered Securities.

(i)  Simultaneously with the consummation of the transactions contemplated by
this Agreement, TD Finance Corporation will merge with and into the Company, and
the Company will be the surviving entity of such merger. In addition, on or
prior to the second business day following

 

9


--------------------------------------------------------------------------------




 

the Closing Date, TransDigm Holding Company shall be merged with and into the
Company, and the Company will be the surviving entity of such merger and, if for
any reason such merger does not become effective on or prior to the second
business day following the Closing Date, then TransDigm Holding Company shall
execute and deliver a supplemental indenture to the Indenture, in form and
substance reasonably satisfactory to Banc of America, pursuant to which it shall
agree to become a guarantor under the terms of the Indenture for all purposes
thereof.

(j)  In conjunction with the consummation of the transactions contemplated by
this Agreement, the Tender Offer shall have been consummated and the Company,
the guarantors and the trustee party to the indenture governing the 83¤8% Senior
Subordinated Notes (the “Existing Indenture”) shall have entered into a
supplemental indenture to the Existing Indenture implementing the terms of the
consent solicitation undertaken in connection with the Tender Offer.

6. Free Writing Communications. (a) The Company represents and agrees that,
unless it obtains the prior consent of Banc of America, and Banc of America
represents and agrees that, unless it obtains the prior consent of the Company,
it has not made and will not make any offer relating to the Offered Securities
that would constitute an Issuer Free Writing Communication.

(b)  The Company consents to the use by any Purchaser of a Free Writing
Communication that (i) contains only (A) information describing the preliminary
terms of the Offered Securities or their offering or (B) information that
describes the final terms of the Offered Securities or their offering and that
is included in the Terms Communication (which Terms Communication constitutes a
Free Writing Communication) or is included in or is subsequently included in the
Final Offering Circular or (ii) does not contain any material information about
the Company or its securities that was provided by or on behalf of the Company,
it being understood and agreed that any such Free Writing Communication referred
to in clause (i) or (ii) shall not be an Issuer Free Writing Communication for
purposes of this Agreement.

7. Conditions of the Obligations of the Purchasers.  The obligations of the
several Purchasers to purchase and pay for the Offered Securities will be
subject to the accuracy of the representations and warranties on the part of the
Company herein, to the accuracy of the statements of officers of the Company
made pursuant to the provisions hereof, to the performance, in all material
respects, by the Company of its obligations hereunder and to the following
additional conditions precedent:

(a)  The Purchasers shall have received a letter, dated the date of this
Agreement, of Deloitte & Touche USA LLP confirming that they are independent
public accountants within the meaning of the Securities Act and the applicable
published rules and regulations thereunder (“Rules and Regulations”) and to the
effect that in their opinion the financial statements examined by them and
included in the Preliminary Offering Circular and the Final Offering Circular
comply as to form in all material respects with the applicable accounting
requirements of the Securities Act and the related published Rules and
Regulations.

(b) The Purchasers shall have also received a letter, dated the date of this
Agreement, of Ernst & Young LLP confirming that they are independent public
accountants within the meaning of the Securities Act and the applicable
published Rules and Regulations and to the effect that:

(i)  in their opinion the financial statements examined by them and included in
the Preliminary Offering Circular and the Final Offering Circular comply as to
form in all material respects with the applicable accounting requirements of the
Securities Act and the related published Rules and Regulations;

 

10


--------------------------------------------------------------------------------


(ii) they have performed the procedures specified by the American Institute of
Certified Public Accountants for a review of interim financial information as
described in Statement of Auditing Standards No. 100, Interim Financial
Information, on the unaudited financial statements included in the Preliminary
Offering Circular and the Final Offering Circular;

(iii) on the basis of the review referred to in clause (ii) above, a reading of
the latest available interim financial statements of TD Group, inquiries of
officials of TD Group who have responsibility for financial and accounting
matters and other specified procedures, nothing came to their attention that
caused them to believe that:

(A)  (x) the unaudited financial statements included in the Preliminary Offering
Circular and the Final Offering Circular do not comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act and the related published Rules and Regulations or (y) any material
modifications should be made to such unaudited financial statements for them to
be in conformity with GAAP;

 (B) the unaudited consolidated net sales, net operating income and net income
amounts for the 26-week periods ended April 1, 2006 and April 2, 2005 included
in the Preliminary Offering Circular and the Final Offering Circular do not
agree with the amounts set forth in the unaudited consolidated financial
statements for those same periods or were not determined on a basis
substantially consistent with that of the corresponding amounts in the audited
statements of income;

(C) at the date of the latest available balance sheet read by such accountants,
or at a subsequent specified date not more than three business days prior to the
date of this Agreement, (i) there was any change in the capital stock or any
increase in short-term indebtedness or long-term debt of TD Group and its
consolidated subsidiaries or, at the date of the latest available balance sheet
read by such accountants, there was any decrease in consolidated net current
assets or net assets, as compared with amounts shown on the latest balance sheet
included in the Final Offering Circular; or

(D) for the period from the closing date of the latest income statement included
in the Final Offering Circular to the closing date of the latest available
income statement read by such accountants there were any decreases, as compared
with the corresponding period of the previous year and with the period of
corresponding length ended the date of the latest income statement included in
the Final Offering Circular, in consolidated net sales, net operating income, or
in the ratio of earnings to fixed charges;

except in all cases set forth in clauses (B), (C) and (D) above for changes,
increases or decreases which are described in such letter; and

(iv) they have compared specified dollar amounts (or percentages derived from
such dollar amounts) and other financial information contained in the
Preliminary Offering Circular, each other document comprising any part of the
General Disclosure Package, the Final Offering Circular and each item of
Supplemental Marketing Material (in each case to the extent that such dollar
amounts, percentages and other financial information are derived from the
general accounting records of TD Group and its subsidiaries subject to the
internal

11


--------------------------------------------------------------------------------




controls of TD Group’s accounting system or are derived directly from such
records by analysis or computation) with the results obtained from inquiries, a
reading of such general accounting records and other procedures specified in
such letter and have found such dollar amounts, percentages and other financial
information to be in agreement with such results, except as otherwise specified
in such letter.

(c)  Subsequent to the execution and delivery of this Agreement, there shall not
have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company and its subsidiaries taken as one
enterprise which, in the judgment of Banc of America and Credit Suisse, is
material and adverse and makes it impractical or inadvisable to proceed with
completion of the offering or the sale of and payment for the Offered
Securities; (ii) any downgrading in the rating of any debt securities of the
Company by any “nationally recognized statistical rating organization” (as
defined for purposes of Rule 436(g) under the Securities Act), or any public
announcement that any such organization has under surveillance or review its
rating of any debt securities of the Company (other than an announcement with
positive implications of a possible upgrading, and no implication of a possible
downgrading, of such rating) or any announcement that the Company has been
placed on negative outlook, except in each case for any of the foregoing
relating solely to any 8 3/8% Senior Subordinated Notes that are not tendered in
connection with the Tender Offer; (iii) any change in U.S. or international
financial, political or economic conditions or currency exchange rates or
exchange controls as would, in the reasonable judgment of Banc of America and
Credit Suisse, be likely to prejudice materially the success of the proposed
issue, sale or distribution of the Offered Securities, whether in the primary
market or in respect of dealings in the secondary market; (iv) any material
suspension or material limitation of trading in securities generally on the New
York Stock Exchange, or any setting of minimum prices for trading on such
exchange; (v) any suspension of trading of any securities of TD Group on any
exchange or in the over-the-counter market; (vi) any banking moratorium declared
by U.S. Federal or New York authorities; (vii) any major disruption of
settlements of securities or clearance services in the United States; (viii) any
attack on, outbreak or escalation of hostilities or act of terrorism involving
the United States or, any declaration of war by Congress or any other national
or international calamity or emergency if, in the reasonable judgment of Banc of
America and Credit Suisse, the effect of any such attack, outbreak, escalation,
act, declaration, calamity or emergency makes it impractical or inadvisable to
proceed with completion of the offering or sale of and payment for the Offered
Securities.

(d)  The Purchasers shall have received an opinion, dated the Closing Date, of
Willkie Farr & Gallagher LLP, Baker & Hostetler LLP or other local counsel to
the Company, as applicable, substantially to the effect that:

(i)  Each of the Company and TD Group has been duly incorporated and is an
existing corporation in good standing under the laws of the State of Delaware ,
with corporate power and authority to own its properties and conduct its
business as described in the General Disclosure Package, except where the
failure to have such power and authority would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and each of
the Company and TD Group is duly qualified to do business as a foreign
corporation in good standing in the jurisdictions, if any, listed on a schedule
to such opinion;

(ii) Each subsidiary of the Company listed on Schedule D hereto has been duly
incorporated and is an existing corporation in good standing under the laws of
the jurisdiction of its incorporation, with power and authority (corporate and
other) to own its properties and conduct its business as described in the
General Disclosure Package, except where the failure to have such power and
authority would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; and each subsidiary of the Company is duly
qualified to do business as a foreign corporation in good standing in the
jurisdictions listed on a schedule to such opinion; all of the issued and
outstanding capital stock of each such subsidiary

12


--------------------------------------------------------------------------------




of the Company has been duly authorized and validly issued and is fully paid and
nonassessable; and the capital stock of each such subsidiary owned by the
Company, directly or through subsidiaries, is, to the knowledge of such counsel,
owned free from liens, encumbrances and defects, except for liens, encumbrances
and defects on the capital stock of the subsidiaries (direct and indirect) of
the Company granted in favor of the lenders under or related to the Credit
Agreement or granted in favor of the lenders under or related to the New Credit
Agreement.

(iii)                The Indenture has been duly authorized, executed and
delivered; the Offered Securities have been duly authorized, executed,
authenticated, issued and delivered, are consistent in all material respects
with the information in the General Disclosure Package and conform in all
material respects to the description thereof contained in the Final Offering
Circular; and the Indenture and the Offered Securities constitute valid and
legally binding obligations of the Company enforceable in accordance with their
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles;

(iv)               No consent, approval, authorization or order of, or filing
with, any governmental agency or body or any court is required to be obtained or
made by the Company for the consummation of the transactions contemplated by
this Agreement, and the Registration Rights Agreement in connection with the
issuance or sale of the Offered Securities by the Company, except such as may be
required under state securities or blue sky laws except for the order of the
Commission declaring effective the Exchange Offer Registration Statement or, if
required, the Shelf Registration Statement or where the failure to obtain or
make any of the foregoing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

(v) To our knowledge, except as set forth in the General Disclosure Package,
there are no pending actions, suits or proceedings against the Company, TD
Group, any of their subsidiaries or any of their respective properties in any
New York or Federal court that, would individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, or which are otherwise
material in the context of the sale of the Offered Securities;

(vi)               The execution, delivery and performance of the Indenture,
this Agreement and the Registration Rights Agreement, the consummation of the
transactions herein contemplated and the issuance and sale of the Offered
Securities will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under, (1) any Federal or New York
statute or any rule, regulation or order, in each case known to such counsel to
be customarily applicable to transactions of the type contemplated by this
Agreement or, to such counsel’s knowledge, any order, judgment or decree
specifically naming the Company or any of its subsidiaries of any governmental
agency or body or any court having jurisdiction over the Company or any such
subsidiary or any of their properties, (2) any agreement or instrument to which
the Company, TD Group or any such subsidiary is a party or by which the Company
or any such subsidiary is bound or to which any of the properties of the Company
or any such subsidiary is subject and which is listed on Schedule E hereto, or
(3) the charter or by-laws of the Company or any such subsidiary, except in the
case of clauses (1) and (2), for breaches, violations and defaults that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and the Company has full power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby;

13


--------------------------------------------------------------------------------




(vii)              Such counsel have no reason to believe that the Final
Offering Circular, or any amendment or supplement thereto, as of the date hereof
and as of the Closing Date, contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; such counsel have no reason to believe that the documents
specified in a schedule to such counsel’s letter, consisting of those included
in the General Disclosure Package, as of the Applicable Time and as of the
Closing Date, when considered together with the information set forth in the
schedules to this Agreement, contained any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; it being understood that such counsel need express no
opinion as to the financial statements, related schedules and other financial
and accounting information contained in the General Disclosure Package or the
Final Offering Circular;

(viii) This Agreement has been duly authorized, executed and delivered by the
Company and the Guarantors;

(ix)                The Registration Rights Agreement has been duly authorized,
executed and delivered by the Company and the Guarantors and will be enforceable
against the Company and the Guarantors in accordance with its terms, except that
(1) the enforcement thereof may be subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles and
(2) any rights to indemnity or contribution thereunder may be limited by federal
and state securities laws and public policy considerations

(ix)                It is not necessary in connection with (i) the offer, sale
and delivery of the—Offered Securities by the Company to the Purchasers pursuant
to this Agreement or (ii) the resales of the Offered Securities by the
Purchasers in the manner contemplated by this Agreement, to register the Offered
Securities under the Securities Act or to qualify an indenture in respect
thereof under the Trust Indenture Act.

(e)  The Purchasers shall have received from Latham & Watkins LLP, counsel for
the Purchasers, such opinion or opinions, dated the Closing Date, with respect
to the incorporation of the Company, the validity of the Offered Securities, the
Final Offering Circular and the General Disclosure Package, the exemption from
registration for the offer and sale of the Offered Securities by the Company to
the Purchasers and the resales by the Purchasers as contemplated hereby and
other related matters as Banc of America and Credit Suisse may reasonably
require, and the Company shall have furnished to such counsel such documents as
they request for the purpose of enabling them to pass upon such matters.

(f)     The Purchasers shall have received a certificate, dated the Closing
Date, of the Chief Executive Officer, the President or any Vice President and a
principal financial or accounting officer of the Company in which such officers,
to the best of their knowledge after reasonable investigation, shall state that
the representations and warranties of the Company in this Agreement are true and
correct, that the Company has complied in all material respects with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date, and that, subsequent to the  date of
the most recent financial statements in the General Disclosure Package there has
been no material adverse change, nor any development or event involving a
prospective material adverse change, in the condition (financial or other),
business, properties or results of operations of the Company and its
subsidiaries taken as a whole except as set forth in the General Disclosure
Package or as described in such certificate.

14


--------------------------------------------------------------------------------




              (g) The Purchasers shall have received letters, dated the Closing
Date, of Deloitte & Touche USA LLP and Ernst & Young LLP which meet the
requirements of subsections (a) and (b), respectively, of this Section, except
that the specified dates referred to in such subsections will be a date not more
than three days prior to the Closing Date for the purposes of this subsection.

The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. Banc of America may in its sole discretion waive on behalf of the
Purchasers compliance with any conditions to the obligations of the Purchasers
hereunder.

8. Indemnification and Contribution. (a)  The Company and the Guarantors will,
jointly and severally, indemnify and hold harmless each Purchaser, its officers,
partners, members, directors and its affiliates and each person, if any, who
controls such Purchaser within the meaning of Section 15 of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, to which
such Purchaser may become subject, under the Securities Act or the Exchange Act
or otherwise, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Preliminary
Offering Circular or the Final Offering Circular, in each case as amended or
supplemented, or any Issuer Free Writing Communication, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading and will reimburse each
Purchaser for any legal or other expenses reasonably incurred by such Purchaser
in connection with investigating or defending any such loss, claim, damage,
liability or action as such expenses are incurred; provided, however, that
neither the Company nor the Guarantors will not be liable in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement in or omission or
alleged omission from any of such documents in reliance upon and in conformity
with written information furnished to the Company by any Purchaser through Banc
of America specifically for use therein, it being understood and agreed that the
only such information consists of the information described as such in
subsection (b) below.

(b) Each Purchaser will severally and not jointly indemnify and hold harmless
the Company and the Guarantors, their directors and officers and each person, if
any, who controls the Company or the Guarantors within the meaning of Section 15
of the Securities Act, against any losses, claims, damages or liabilities to
which the Company or the Guarantors, as the case may be, may become subject,
under the Securities Act or the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Offering Circular or the Final
Offering Circular, in each case as amended or supplemented, or any Issuer Free
Writing Communication or arise out of or are based upon the omission or the
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by such Purchaser through Banc of America specifically
for use therein, and will reimburse any legal or other expenses reasonably
incurred by the Company or the Guarantors in connection with investigating or
defending any such loss, claim, damage, liability or action as such expenses are
incurred, it being understood and agreed that the only such information
furnished by any Purchaser consists of the following information in the
Preliminary Offering Circular and the Final Offering Circular furnished on
behalf of each Purchaser: under the caption “Plan of Distribution” paragraphs 5,
8 and 9; provided, however, that the Purchasers shall not be liable for any
losses, claims, damages or liabilities arising out of or based upon the
Company’s or the Guarantors’ failure to perform their obligations under
Section 5(a) of this Agreement.

(c)  Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under subsection
(a) or (b) above, notify the indemnifying party of the commencement thereof; but
the failure to notify the indemnifying party shall not relieve it from any
liability that it may

15


--------------------------------------------------------------------------------




have under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of any indemnified party.
No indemnifying party shall be liable for any settlement or compromise of, or
consent to the entry of judgment with respect to, any such action or claim
effected without its consent, unless such indemnifying party has failed, upon
request by the indemnified party pursuant to this Section 8, to reimburse the
indemnified party for legal expenses due pursuant to this Section 8 within
thirty days of such request.

(d)  If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Guarantors on the one hand and the Purchasers on the other from the offering of
the Offered Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company and the Guarantors on the one hand and the
Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Guarantors on the one hand and the Purchasers on the other shall be
deemed to be in the same proportion as the total net proceeds from the offering
(before deducting expenses) received by the Company compared to the total
discounts and commissions received by the Purchasers from the Company under this
Agreement. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim which is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), no
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Offered Securities purchased by it were
resold exceeds the amount of any damages which such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. The Purchasers’ obligations in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
and not joint.

(e)  The obligations of the Company and the Guarantors under this Section shall
be in addition to any liability which the Company or the Guarantors may
otherwise have and shall extend, upon the same terms and conditions, to each
person, if any, who controls any Purchaser within the meaning of the Securities
Act or the Exchange Act; and the obligations of the Purchasers under this
Section shall be in

16


--------------------------------------------------------------------------------




addition to any liability which the respective Purchasers may otherwise have and
shall extend, upon the same terms and conditions, to each person, if any, who
controls the Company or the Guarantors within the meaning of the Securities Act
or the Exchange Act.

9. Default of Purchasers. If any Purchaser or Purchasers default in their
obligations to purchase—Offered Securities hereunder and the aggregate principal
amount of Offered Securities that such defaulting Purchaser or Purchasers agreed
but failed to purchase does not exceed 10% of the total—principal amount—of
Offered Securities, Banc of America and Credit Suisse may make arrangements
satisfactory to the Company for the purchase of such Offered Securities by other
persons, including any of the Purchasers, but if no such arrangements are made
by the Closing Date, the non-defaulting Purchasers shall be obligated severally,
in proportion to their respective commitments hereunder, to purchase the Offered
Securities that such defaulting Purchasers agreed but failed to purchase. If any
Purchaser or Purchasers so default and the aggregate—principal amount of Offered
Securities with respect to which such default or defaults occur exceeds 10% of
the total principal amount of Offered Securities and arrangements satisfactory
to Banc of America and Credit Suisse and the Company for the purchase of such
Offered Securities by other persons are not made within 36 hours after such
default, this Agreement will terminate without liability on the part of any
non-defaulting Purchaser or the Company, except as provided in Section 10. As
used in this Agreement, the term “Purchaser” includes any person substituted for
a Purchaser under this Section. Nothing herein will relieve a defaulting
Purchaser from liability for its default.

10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the Purchasers set forth in or made pursuant to
this Agreement will remain in full force and effect, regardless of any
investigation, or statement as to the results thereof, made by or on behalf of
any Purchaser, the Company or any of their respective representatives, officers
or directors or any controlling person, and will survive delivery of and payment
for the Offered Securities. If this Agreement is terminated pursuant to
Section 9 or if for any reason the purchase of the Offered Securities by the
Purchasers is not consummated, the Company shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 5 and the respective
obligations of the Company and the Purchasers pursuant to Section 8 shall remain
in effect. If the purchase of the Offered Securities by the Purchasers is not
consummated for any reason other than solely because of the termination of this
Agreement pursuant to Section 9 or the occurrence of any event specified in
clause (iii), (iv), (vi), (vii) or (viii) of Section 7(c), the Company will
reimburse the Purchasers for all out-of-pocket expenses (including reasonable
fees and disbursements of counsel) reasonably incurred by them in connection
with the offering of the Offered Securities.

11. Notices. All communications hereunder will be in writing and, if sent to the
Purchasers will be mailed, delivered or telegraphed and confirmed to the
Purchasers, c/o Banc of America Securities LLC, Nine West 57th Street, New York,
NY 10019, Attention: Legal Department, or, if sent to the Company, will be
mailed, delivered or telegraphed and confirmed to it at 1301 East 9th Street,
Suite 3710, Cleveland, OH 44114, Attention: Chief Financial Officer; provided,
however, that any notice to a Purchaser pursuant to Section 8 will be mailed,
delivered or telegraphed and confirmed to such Purchaser.

12. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the persons referred to
in Section 8, and no other person will have any right or obligation hereunder,
except that holders of Offered Securities shall be entitled to enforce the
agreements for their benefit contained in the second and third sentences of
Section 5(b) hereof against the Company as if such holders were parties thereto.

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

17


--------------------------------------------------------------------------------




14. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

 (a) the Purchasers have been retained solely to act as initial purchasers in
connection with the initial purchase, offering and resale of the Offered
Securities and that no fiduciary, advisory or agency relationship between the
Company and the Purchasers has been created in respect of any of the
transactions contemplated by this Agreement, the Preliminary Offering Circular
or the Final Offering Circular, irrespective of whether any Purchaser has
advised or is advising the Company on other matters;

 (b)  the purchase price of the Offered Securities set forth in this Agreement
was established by the Company following discussions and arms-length
negotiations with the Purchasers and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;

 (c) the Company has been advised that the Purchasers and their affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that the Purchasers have no obligation to disclose
such interests and transactions to Company by virtue of any fiduciary, advisory
or agency relationship; and

 (d) the Company waives, to the fullest extent permitted by law, any claims it
may have against the Purchasers for breach of fiduciary duty or alleged breach
of fiduciary duty and agrees that the Purchasers shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.

15. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.

The Company and the Purchasers hereby submit to the non-exclusive jurisdiction
of the Federal and state courts in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby.

 

18


--------------------------------------------------------------------------------


If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company and the
Purchasers in accordance with its terms.

 



Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

TransDigm Inc.

 

 

 

 

 

 

By:

/s/ W. Nicholas Howley

 

 

 

Name: W. Nicholas Howley

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

TransDigm Group Incorporated

 

 

 

 

 

 

By:

/s/ W. Nicholas Howley

 

 

 

Name: W. Nicholas Howley

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

Avionic Instruments Inc.

 

 

 

 

 

 

By:

/s/ W. Nicholas Howley

 

 

 

Name: W. Nicholas Howley

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

Skurka Aerospace Inc.

 

 

 

 

 

 

By:

/s/ W. Nicholas Howley

 

 

 

Name: W. Nicholas Howley

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

DAC Realty Corp.

 

 

 

 

 

 

By:

/s/ W. Nicholas Howley

 

 

 

Name: W. Nicholas Howley

 

 

 

Title: Chief Executive Officer

 

19


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Champion Aerospace Inc.

 

 

 

 

 

 

By:

/s/ W. Nicholas Howley

 

 

 

Name: W. Nicholas Howley

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

MarathonNorco Aerospace Inc.

 

 

 

 

 

 

By:

/s/ W. Nicholas Howley

 

 

 

Name: W. Nicholas Howley

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

ZMP, Inc.

 

 

 

 

 

 

By:

/s/ W. Nicholas Howley

 

 

 

Name: W. Nicholas Howley

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

Adams Rite Aerospace, Inc.

 

 

 

 

 

 

By:

/s/ W. Nicholas Howley

 

 

 

Name: W. Nicholas Howley

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

Christie Electric Corp.

 

 

 

 

 

 

By:

/s/ W. Nicholas Howley

 

 

 

Name: W. Nicholas Howley

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

Sweeney Engineering Corp.

 

 

 

 

 

 

By:

/s/ Gregory Rufus

 

 

 

Name: Gregory Rufus

 

 

 

Title: Secretary and Treasurer

 

20


--------------------------------------------------------------------------------


The foregoing Purchase Agreement
is hereby confirmed and accepted
as of the date first above written.

BANC OF AMERICA SECURITIES LLC

 

 

 

 

 

By:

/s/ John McCusker

 

 

 

Name: John McCusker

 

 

Title: Managing Director

 

 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

 

By:

/s/ Edward L. Neuburg

 

 

 

Name: Edward L. Neuburg

 

 

Title: Director

 

 

Acting on behalf of themselves

and as the Representatives of

the several Purchasers

 

21


--------------------------------------------------------------------------------




 

SCHEDULE A

 

Purchaser

 

 

Principal Amount of
Offered Securities

 

Banc of America Securities LLC.

 

$

130,625,000

 

 

 

 

 

Credit Suisse Securities (USA) LLC

 

130,625,000

 

 

 

 

 

UBS Investment Bank

 

6,875,000

 

 

 

 

 

Barclays Capital

 

6,875,000

 

 

 

 

 

Total

 

$

275,000,000

 

 

 

22


--------------------------------------------------------------------------------


SCHEDULE B

1-  Terms Communication attached as Schedule C hereto.

 

23


--------------------------------------------------------------------------------




 

SCHEDULE C

$275,000,000

TransDigm Inc.

7 ¾% Senior Subordinated Notes due 2014

June 20, 2006

Pricing Supplement dated June 20, 2006 to Preliminary Offering Memorandum dated
June 19, 2006 of TransDigm Inc. (“TransDigm”)

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum.

The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum.

The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”) and are being offered only (1) to “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act.

Principal Amount:

 

$275,000,000

Title of Securities:

 

7 ¾% Senior Subordinated Notes due 2014

Final Maturity Date:

 

July 15, 2014

Issue Price:

 

100%, plus accrued interest, if any

Coupon:

 

7 ¾%

Interest Payment Dates:

 

January 15 and July 15

First Interest Payment Date:

 

January 15, 2007

Optional Redemption:

 

On or after July 15, 2009, TransDigm may redeem all or a part of the notes upon
not less than 30 nor more than 60 days’ notice, at the redemption prices
(expressed as percentages of principal amount) set forth below plus accrued and
unpaid interest, if any, on the notes redeemed, to the applicable redemption
date, if redeemed during the twelve-month period beginning on July 15 of the
years indicated below:

 

 

 

Year

 

Price

2009

 

105.813%

2010

 

103.875%

2011

 

101.938%

2012 and thereafter

 

100.000%

 

At any time prior to July 15, 2009, the TransDigm may redeem all or a part of
the Notes (which includes Additional Notes, if any), upon not less than 30 nor
more than 60 days’ prior notice mailed by first-class mail to the registered
address of each Holder of Notes, at a redemption price equal to 100% of the
principal amount of Notes redeemed plus the Applicable Premium as of, and
accrued and unpaid interest, if any, to the date of redemption (the ‘‘Redemption
Date’’), subject to the rights of Holders of Notes on the relevant record date
to receive interest due on the relevant interest payment date.

 

24


--------------------------------------------------------------------------------




 

‘‘Applicable Premium’’ means, with respect to any Notes on any Redemption Date,
the greater of:

(1) 1.0% of the principal amount of the Note; or

(2) the excess, if any, of: (a) the present value at such Redemption Date of
(i) the redemption price of the Note at July 15, 2009, plus (ii) all required
interest payments due on such Note through July 15, 2009 (excluding accrued but
unpaid interest to the Redemption Date), computed using a discount rate equal to
the Treasury Rate as of such redemption date plus 50 basis points; over (b) the
principal amount of such Note.

 

Optional Redemption with
Equity Proceeds:

 

At any time prior to July 15, 2009, TransDigm may on any one or more occasions
redeem up to 35% of the aggregate principal amount of notes issued under the
indenture at a redemption price equal to 107.750% of the principal amount, plus
accrued and unpaid interest, if any, to the redemption date.

 

 

 

Initial Purchasers:

 

Principal Amount of Notes

Banc of America Securities LLC

 

$130,625,000

Credit Suisse

 

130,625,000

UBS Securities LLC

 

6,875,000

Barclays Capital Inc.

 

6,875,000

 

 

 

Trade Date:

 

June 20, 2006

Settlement Date:

 

June 23, 2006 (T+ 3)

Distribution:

 

144A and Regulation S with registration rights as set forth in the Preliminary
Offering Memorandum

 

 

 

Use of Proceeds:

 

The net proceeds from this offering will be used, together with the initial
borrowings under the New Senior Secured Credit Facility and a portion of
TransDigm’s existing cash balances, to repay the entire $288.4 million of
principal amount outstanding under the Existing Senior Secured Credit Facility,
to repay the entire $200 million of principal amount outstanding under the TD
Group Loan Facility, to purchase all of the $400 million of aggregate principal
amount of TransDigm’s 8 ⅜% Senior Subordinated Notes that are tendered in
connection with the tender offer that was commenced in connection with this
offering, to pay accrued and unpaid interest on all such indebtedness and to pay
all premiums and transaction expenses associated with this transaction.

 

25


--------------------------------------------------------------------------------




 

SCHEDULE D

LIST OF CERTAIN SUBSIDIARIES

Name of Subsidiary

 

State or Jurisdiction of Incorporation

 

 

 

MarathonNorco Aerospace, Inc.

 

Delaware

 

 

 

ZMP, Inc.

 

California

 

 

 

Adams Rite Aerospace, Inc.

 

California

 

 

 

Champion Aerospace Inc.

 

Delaware

 

 

 

Christie Electric Corp.

 

California

 

 

 

Avionic Instruments, Inc.

 

Delaware

 

 

 

Skurka Aerospace Inc.

 

Delaware

 

 

 

DAC Realty Corp.

 

New Jersey

 

 

 

Sweeney Engineering Corp.

 

California

 

26


--------------------------------------------------------------------------------




 

SCHEDULE E

LIST OF CERTAIN AGREEMENTS

1.                  Stockholders’ Agreement, dated as of July 22, 2003, by and
among TD Holding Corporation, Warburg Pincus Private Equity VIII, L.P., the
other institutional investors whose names and addresses are set forth on
Schedule I thereto and the employees of TransDigm Inc. and certain of its
subsidiaries whose names and addresses are set forth on Schedule II thereto.

2.                  Registration Rights Agreement, dated as of July 22, 2003,
among the institutional investors whose names and addresses are set forth on
Schedule I thereto, the employees of TransDigm Inc. and certain of its
subsidiaries whose names and addresses are set forth on Schedule II thereto and
TD Holding Corporation.

3.                  Tax Sharing Agreement, dated as of July 22, 2003, by and
among TD Holding Corporation, TransDigm Holding Company, TransDigm Inc. and such
direct and indirect subsidiaries of TD Holding Corporation that are listed on
Exhibit A thereto.

4.                  Standard Industrial/Commercial Single-Tenant Lease — Net,
dated as of December 31, 2004, between VHEM, LLC, d/b/a H&M Properties, and
Skurka Aerospace Inc.

5.                    Guaranty of Lease, dated as of December 31, 2004, by
TransDigm Inc. in favor of VHEM, LLC, d/b/a H&M Properties.

 

27


--------------------------------------------------------------------------------